Citation Nr: 0930938	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1947 and from July 1948 to January 1974.

This appeal arises from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the veteran's request 
to reopen his claim for service connection for a heart 
condition.

In December 2005, the Board of Veterans' Appeals (Board) 
issued a decision reopening the claim for a cardiac 
disability and remanding it for further development. The 
Board subsequently denied the claim for a cardiac disability 
in an October 2006 decision. The veteran appealed that 
decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").

The Court in December 2007 granted the parties Joint Motion 
for Remand (Joint Motion) vacated the October 2006 Board 
decision and remanded the claim to the Board.  The Board was 
ordered to comply with the instructions in the Joint Motion.  

The Board remanded the claim in March 2009.  The Board 
ordered that a VA examination and opinion be arranged to 
obtain a medical opinion which addressed the questions posed 
by the Board in the June 2006 remand.  In June 2009, a VA 
exam examination was conducted.  The VA examiner answered the 
question posed by the Board in June 2006.  As the development 
ordered has been accomplished the claim has been returned to 
the Board for appellate review.  Stegall v. West, 11  Vet. 
App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Electrocardiograms performed in service were of a normal 
variant and are of no clinical significance.  

2.  There is no evidence of any cardiac disorder during the 
initial post service year.  


CONCLUSION OF LAW

The criteria for service connection for cardiac disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Board reopened the Veteran's claim in December 2005 and 
remanded for additional development.  Previously, in June 
2004 the Veteran was sent a letter informing him of what 
evidence was needed to support his claim, how VA could help, 
and what actions were needed from the Veteran.  In April 
2006, a letter from VA to the Veteran explained what actions 
VA had taken on his behalf and outlined how VA determined 
disability ratings and effective dates.  Subsequent letters 
from VA to the Veteran dated in March 2008 and January 2009 
kept him apprised of the status of his claim.  

VA has obtained all the records which the Veteran identified 
and authorized VA to obtain.  The Veteran's service treatment 
records, post service medical facility records, VA record and 
private medical records are in the claims folder.  The 
Veteran was afforded two VA examinations and medical opinions 
were obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis 
and cardiovascular-renal disease (including hypertension), 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Factual Background:  Set out below are the findings in the 
service medical records and post service records up to April 
1986.  That is the date on which a cardiac catherization was 
performed which revealed coronary artery disease.  

Service personnel records indicate the Veteran served on 
active duty from December 1943 to October 1947 and from July 
1948 to January 1974.  

At service entrance in December 1943 the Veteran's heart and 
blood vessels were found to be normal.  A March 1947 chest X-
ray was noted to be normal.  In September 1947 a notation in 
the service treatment records was made noting the Veteran was 
physically qualified for separation.  

Service treatment records do not include a report of physical 
examination for the Veteran's reenlistment and entry into 
active duty in July 1948.  An August 1949 Report of Physical 
Examination noted the Veteran was qualified for discharge and 
reenlistment and July 1948 chest X-rays were essentially 
negative.  

September 1960 service treatment records reveal the Veteran 
had an attack of severe retrosternal pain which lasted for 20 
minutes.  He was transferred to the Ryukyus Army Hospital 
with diagnosis of myocardial ischemia.  Hospitalization 
records reveal the Veteran had a crampy sensation in the mid-
sternum.  It lasted for three minutes and subsided.  It 
recurred thirty minutes later while he was lying down.  He 
denied any dyspnea, cough, dizziness or diaphoresis.  He was 
placed in sick bay for three days and had another similar 
episode.  The previous year he had experienced  similar 
symptoms which persisted for three days.  He also had 
epigastric burning and belching, associated with ingestion of 
spicy foods.  In 1953, he had an upper gastrointestinal 
hemorrhage due to a laceration of the esophagus which was 
treated surgically.  His hospital course was unremarkable 
without any recurrence of his symptoms.  The findings on EKG 
of a II, III and AVF were suggestive of posterior myocardial 
infarction in the past, with no evidence of active process at 
that time.  The Clinical records sheet included diagnosis of 
"observation, medical, for possible myocardial ischemia, no 
disease found."  

Report of a June 1961 EKG includes a comment that the 
configuration of the QRS in lead II, III and AVF is somewhat 
atypical and might suggest the possibility of old posterior 
myocardial infarction.  The examiner suspected that the 
finding was positional and requested a repeat tracing with 
deep inspiration in those leads.  A July 1961 EKG report was 
noted to be abnormal with changes in leads II, III and AVF in 
V6 that persisted and strongly suggested the diagnosis of old 
posterior myocardial infarction.  

Reenlistment examination in February 1964 found the 
examination of the heart and vascular system normal.  An EKG 
suggested old posterior myocardial infarction, but it was 
noted the cardiovascular workup in the hospital had been 
otherwise negative.  An August 1964 report of EKG contained 
an impression of old myocardial infarct.  

Report of a Cardiology Consult in September 1964 noted that 
since his hospitalization he had remained completely 
asymptomatic.  It was considered that myocardial infarction 
had not occurred.  He had been able to perform vigorous 
physical activity and had repeatedly passed physical fitness 
tests without difficulty.  An EKG report was compared with 
June and July 1961 reports and revealed no significant 
changes.  The cardiologist concluded that the Veteran's 
episode in 1961 of chest pain was not cardiac in origin.  The 
Veteran had subsequently remained completely asymptomatic.  
The electrocardiogram revealed an S1 Q3 pattern which was 
considered to be a normal variant.  There was no 
incontestable evidence of heart disease and the Veteran was 
considered to be fit for full duty from a cardiovascular 
standpoint  

A letter from VA to the Veteran indicates his November 1967 
application for term insurance was denied.  A review of all 
the medical evidence revealed a history of a heart condition 
which prevented acceptance of his application under the 
medical standards in effect.  

In April 1968, the Veteran was seen in the Emergency Room for 
shortness of breath.  An EKG was within normal limits.  The 
consultation report noted the Veteran had been evaluated 
three years previously and found to have arteriosclerotic 
heart disease.  EKG in 1961 revealed patterns which were 
probably normal variants that were read as possible old 
myocardial infarction.  That night the Veteran had a few 
beers  after which he became breathless and began to breath 
rapidly and got dizzy.  There had been no chest discomfort.  
The impression was hyperventilation syndrome.  An August 1968 
EKG was within normal limits and no diagnosis was recorded.  
A December 1968 Report of Medical Examination reveals his 
heart and vascular system were normal.  On the reverse side 
of the Report of Medical History the Veteran wrote in the 
following:  Sept. 1960 had chest pain and went to Army 
Hospital on Okinawa for observation.  Report was possibly 
mild heart problem, but more likely fatigue.  July 1969 chest 
X-rays revealed several small calcifications in the right 
hilum but was otherwise normal.  

May 1970 service treatment records include the Veteran's 
complaint of his chest feeling tight and having trouble 
breathing.  It was noted he smoked a pack a day.  He was 
referred to the medical officer.  He had coughing and 
shortness of breath that was particularly aggravated when he 
was lying down.  He had substernal pain with coughing.  He 
had faint rhonchi with expiration.  Bronchitis was diagnosed 
and it was recommended the Veteran quit smoking.  Report of 
an EKG in August 1970 was noted to be normal, with occasional 
PVC and low Nodal ectopic beat and small in V6, "possibly 
old posterior infarct but healing or healed."  

The Veteran was hospitalized in April 1972 for a one week 
history of substernal discomfort on swallowing solid food.  
The Veteran reported having a similar episode of pain in 
1960.  He was told he possibly had a myocardial infarction, 
but probably just suffered from heat exhaustion.  An EKG 
showed no evolutionary changes suggestive of an acute 
myocardial infarction.  On several occasions the Veteran had 
milder episodes of the type of pain which had brought him to 
the Emergency Room, with prompt relief from antacids.  He was 
discharged with diagnoses of DU (diagnosis underdetermined) 
(myocardial infarction); hiatal hernia with reflux 
esophagitis; right upper lobe calcified granuloma an 
calcified hilar node (markedly positive histoplasmosis with 
negative PPD skin tests); and upper gastrointestinal bleeding 
(by history).  

A July 1972 EKG includes the following notation in the 
section for summary, serial changes and implications:  
"probable old inferior all myocardial infarction as 
documented by old EKg's...neg. L. Kay."  

A July 1972 Report of Medical Examination includes diagnosis 
of small hiatal hernia, and noted the heart and vascular 
system were normal.  On the back was written:  " Probable 
old inferior wall myocardial infarction, see past 10 years 
EKG's - no change, NCD (not considered disabling).  

January 1973 hospital records reveal the Veteran was admitted 
for repair of a right inguinal hernia.  He was seen in 
consultation by Internal Medicine.  It was felt that a firm 
diagnosis of Arteriosclerotic Cardiovascular disease had not 
been established.  In the presence of a stable 
electrocardiogram it was felt there was no contraindication 
to the patient's planned surgery.  A right inguinal 
herniography was performed.  

An August 1973 Dental Health Questionnaire includes a 
notation of "mild heart attack"-1960.  

In January 1974 prior to his retirement the Veteran was 
referred for a consultation to determine his cardiac status.  
The physician stated the Veteran had no symptoms suggestive 
of cardiac disease.  A myocardial infarction was apparently 
suspected in 1960 but not diagnosed.  He had an evaluation by 
a cardiologist in 1964 and was studied for cardiac disease in 
1972.  No evidence of cardiac disease was found.  It was 
noted in 1972 that his EKG was essentially similar to ECT's 
made in 1960.  His blood pressure was 124/90.  The ECG was 
similar to that of 1972 and was within normal limits.  The 
impression was there was no evidence of cardiac disease.  On 
service separation examination in January 1974, the heart and 
vascular system were noted to be normal.  

The Veteran was examined by VA in September 1974.  The 
Veteran gave a history of having a mild heart attack in 1960 
during service.  When he retired from the service in February 
he was told he had no residuals from the heart attack.  He 
reported he was not checked for a heart condition when he 
received his retirement physical.  He was referred to the 
Cardiovascular service for a consultation.  An Exercise 
Tolerance Test was conducted.  Stress test was negative.  EKG 
was interpreted as normal.  Blood pressure was 130/90 on the 
right and 140/85 on the left.  The assessment was esophageal 
hiatal hernia in 1972 with no evidence of heart disease from 
the examination. 

Service medical facility records include reports of ECGs 
dated in October 1975, January 1976, May 1976 and August 1977 
which all include notations such as probable or possible old 
inferior myocardial infarction.  November 1975 records from 
the Memphis Naval Regional Medical Center indicate the 
Veteran had right lower anterior chest pain that was now only 
occasional.  "EKG ? IWMI old" was recorded.  The Veteran 
was told to bring his records from VA, his treadmill etc, and 
old EKGs.  January 1976 ECG report also includes an 
interpretation of frequent atrial premature contractions.  
January 1977 service medical facility records include 
diagnosis of ASHD (arteriosclerotic heart disease) with old 
myocardial infarction.  October 1978 records include 
diagnosis of angina and hypertension.  He was to continue 
taking Inderal and nitroglycerin.  An April 1981 service 
treatment record included diagnosis of ASCVD 
(arteriosclerotic cardiovascular disease) and an old inferior 
MI (myocardial infarct).  

A June 1981 letter from the Veteran's private physician notes 
the Veteran had a past history of cardiac problems and was 
using Nitroglycerin and Inderal.  

June 1982 service treatment records included the following 
notation: Doing well-Post inferior MI 5 years.  Records from 
the Pensacola Naval Medical Center include report of a 
January 1983 EKG.  On that report is written:  "consider 
inferior infarction, inferior dead zone."  

Records from the Veteran's private physician indicate that he 
was hospitalized in April and May 1986 and an acute 
myocardial infarction was diagnosed.  A left heart 
catherization was performed in April 1986.  A percutaneous 
transluminal coronary angioplasty was performed.  

The Board concluded its recital of the medical record in 1986 
as those records definitively show evidence of coronary 
artery disease by catherization.  Subsequent, treatment 
records show ongoing treatment but do not include any 
statements as to the onset date of the Veteran's cardiac 
disability.  In the interest of brevity the Board will not 
report those records in detail, except those which include 
medical opinions as to the etiology of the current cardiac 
disorders.  

The Board ordered that a VA examination be conducted and an 
opinion obtained as to the etiology of any current cardiac 
disability.  A VA examination was thus conducted in June 
2006.  The Veteran reported history of being treated with 
Inderal in 1976 for a skipped heartbeat.  In 1978 his 
medication was changed to Atenolol.  In April of 1986 he had 
an angioplasty and in 1987 had bypass surgery.  He had a 
current diagnosis of atrial fibrillation with occasional 
angina for which he carried nitroglycerin.  After reviewing 
the claims folder and examining the Veteran, the VA 
physician's assistant recorded the following diagnoses 1.  
Atrial fibrillation diagnosed in 1976 per the Veteran on 
medical therapy; and 2.  Status post angioplasty bypass and 
stent placement.  

She offered the following opinion:

Veteran has reported diagnosis of atrial 
fibrillation in 1976, 2 years after 
discharge.  No cardiac condition 
diagnosed during military service.  
History of coronary artery disease, 
status post angioplasty (1986), bypass 
(1987), and stenting (1998).  Onset of 
both these conditions was over one year 
post-discharge and is not due to, caused 
by or related to military service.  

The claim was remanded by the Court to obtain another medical 
opinion which addressed the questions posed by the Board in 
the previous remand.  In June 2009, the Veteran was examined 
by VA.  His claims folder was reviewed.  The Veteran was 
examined.  As per the instructions of the Board the VA 
examiner diagnosed the following disorders: 1.  Coronary 
artery disease (CAD). S/P angioplasty, stent placement x 5, 
one vessel CABG, Medical Therapy. After service. Not caused 
by or related to service.  2.  Atrial fibrillation.  More 
likely than not caused by or related to #1.  3.  Essential 
hypertension. After service. Not caused by or related to 
service.  4.  Developmental (normal variant) S1Q3 EKG 
pattern.  No clinical significance.  Asymptomatic.  The 
examiner's discussion reads as follows:  

Veteran diagnosed with CAD 1986, more 
than a decade after service and twenty 
six years after an episode of 
retrosternal chest pain in service.  
There was no evidence of CAD during 
service, but a normal variant EKG was 
noted.  

Analysis.  The facts of this case pose two pivotal questions 
to be resolved.  The first is whether the findings noted on 
EKG or ECG reports or symptoms in service of chest pain and 
shortness of breath, are representative of a cardiac 
disability.  

The Veteran's EKG and ECG reports in service have repeatedly 
been reviewed to determine if they represent evidence of 
cardiac disorders.  In September 1964 a cardiology consult 
specifically found that no myocardial infarct had occurred.  
The pattern of the Veteran's electrocardiogram was found to 
be a normal variant.  In January 1974, he was referred for a 
consultation to consider whether there was evidence of 
cardiac disease.  It was concluded there was no evidence of 
cardiac disease.  At separation no diagnosis of any disorder 
of the heart or vascular system was noted.  Consequently, the 
service records do not demonstrate a cardiac disorder existed 
in service.  The notation of "old myocardial infarction" on 
EKG reports in service has been attributed to natural 
variations.  The Veteran's chest pain and shortness of breath 
in service were attributed to bronchitis, a hiatal hernia and 
hyperventilation.  

The second issue is whether there was evidence during the 
initial post service year of cardiac disease.  The only 
medical record in the claims folder dated within the initial 
post service year is the September 1974 VA examination 
report.  It included a VA cardiovascular consultation.  An 
Exercise Tolerance Test with EKG was conducted.  No evidence 
of heart disease was found on the September 1974 VA 
examination.  

Looking just at the contemporaneous service records and VA 
examination, there is no established diagnosis of a cardiac 
disorder in service or during the initial post service year.  
The symptoms and findings in service were not attributed to a 
cardiac disability.  

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2008).  

For that reason, the Board requested the claims folder be 
reviewed to determine if the evidence demonstrated the later 
diagnosed coronary artery disease, atrial fibrillation and/or 
hypertension began in service or during the initial post 
service year.  Two VA examiners reviewed the claims folder 
and both concluded his cardiac disorders did not begin in 
service or during the initial post service year.  

Neither the Veteran or the Board is qualified to diagnose a 
cardiac disorder.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the only probative evidence as to 
whether the Veteran's currently diagnosed cardiac disorders 
began in service or during the initial post service year, are 
the June 2006 and 2009 medical opinions.  

The Veteran's representative has requested that reasonable 
doubt be resolved and service connection be granted based on 
finding the evidence evenly balanced.  The evidence in this 
case is not in equipoise.  As the VA examiner commented in 
his June 2009 examination report the history included in the 
record of an old myocardial infarction is not probative 
evidence.  Those notations of old myocardial infarct have 
been discounted on review by a cardiologist in service, and 
by VA examiners.  

The Board has placed greater weight on the results of the 
cardiology consult at service separation, the VA cardiology 
examination report of January 1975, and the opinions of the 
VA examiners in June 2006 and June 2009.  The Board found 
them more persuasive and of greater probative value as they 
explained that the findings on the EKG were a normal variant.  
That is consistent with the reports of all the EKGs which 
showed the same variant, which sometimes was interpreted as 
showing evidence of an old myocardial infarct.  The VA 
opinions based on the entire history with review of all the 
EKG reports is far more probative than the diagnosis in the 
post service medical facility records which did not include a 
thorough review of the record.  

The other factor considered of great weight is the showing in 
the service treatment records that the Veteran's symptoms of 
chest pain, as illustrated in the April 1972 hospital 
records, were relieved with antacids.  During that 
hospitalization it was a hiatal hernia, not a cardiac 
disorder which was confirmed and diagnosed.  Other complaints 
of chest pain were attributed to bronchitis.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

While the evidence clearly demonstrates there are currently 
diagnosed cardiac disorders, the evidence does demonstrate 
there were symptoms of cardiac disorders in service, or that 
there is medical evidence linking the current cardiac 
disorders to service.  Service connection for cardiac 
disorders is not warranted.  


ORDER

Service connection for a cardiac disability is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


